NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10/23/2020 has been entered.  Claims 1-11, 13-14, 18-22 have been cancelled.  Claims 12, 15-17, 23-25 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 07/23/2020.

Allowable Subject Matter
Claims 12, 15-17, 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 12 & 23, the closest prior art fails to teach or make obvious in combination with other claimed limitations, a fuel injector for a turbomachine and method for its production, the fuel injector comprising an inlet body housing a sealing valve with a stopper and inlet nozzle, the inlet nozzle forming an annular body with an annular rim that delimits a housing for accommodating a gasket, the housing delimited by a base wall and two opposite walls with the gasket crimped into the housing by the two opposite walls which are inclined towards one another in the direction of the opening, the annular rim having an evacuation pipe opening into the housing and to an exterior of the inlet nozzle, at least a portion of the evacuation pipe extending in a direction parallel to the longitudinal direction of the inlet 
Closest prior art includes Tiepel (FR 2921113 A1, previously cited) teaches a fuel injector having an inlet nozzle comprising an annular body that forms a housing for a gasket, the housing delimited by a base wall, opening opposite the base wall, and two opposite walls that are inclined towards one another to crimp the gasket in the housing.  Tiepel is silent on an evacuation pipe that opens into the housing and to the exterior of the inlet nozzle, and the evacuation pipe having at least a portion extending parallel to a longitudinal axis of the inlet nozzle and formed as a groove that is on a radially outward facing surface of the inlet nozzle.  Prior art Yonezawa (US 2009/0289208, previously cited) & Szymaszek (US 4,923,173) teach gasket arrangements having “vent” or “escape” passage fluidly connected to a gasket housing, but fail to teach or suggest the evacuation pipe in a fuel injector as recited in the claims.  
Claims 15-17, 23-25 are allowable for the same reason as claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741